DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-7 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 9-10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geis (U.S. Publication No. 2020/002953).
Regarding claim 1, Geis discloses a hanging system (Fig. 15) for a stretch false ceiling, the hanging system comprising a fastening profile (300) suitable for being fastened to a wall of a building, and the fastening profile having a wall (approximate 24) including at least one air-flow opening (24); a rail (500) arranged for hanging at least one stretched piece of fabric (1) and configured to be securely mounted on the fastening profile (300); and a blocking device (60) configured to hold the rail (d) in position on the fastening profile (300) when the rail is mounted on the fastening profile, wherein the fastening profile (300) and the rail (500) respectively have, protruding from a wall (21b, 510), reciprocal mating features (26, 550) making it possible to assemble the rail (500) and the fastening profile (300) by insertion of the reciprocal mating means into each other, and wherein the blocking device has at least one element forming a bolster (62) disposed between (at least distance wise) the fastening profile and the rail.
Regarding claim 2, Geis discloses wherein the reciprocal mating means (26, 550) are elements forming hooks positioned head to tail with respect to each other when the rail (500) is mounted on the fastening profile (300).
Regarding claim 3, Geis discloses wherein hook-forming elements of the rail (500) have a shape that matches those of the fastening profile (300)
Regarding claim 4, Geis discloses wherein the hook-forming elements of the fastening profile (300) define a longitudinal hanging track (approximate 26, Fig. 15).
Regarding claim 5, Geis discloses wherein the hook-forming elements of the rail (500) define a longitudinal groove (approximate 550) which that is complementary to the longitudinal hanging track.
Regarding claims 6 and 9, Geis discloses wherein the wall (510) of the rail (500) carrying the reciprocal mating means comprises a stop (540) located at a distance determined so as to delimit with the fastening profile (300), when the rail (500) is mounted on the fastening profile (300), a receiving area (approximate 570) for the bolster-forming element (62), of dimension corresponding to the to a section of said the bolster-forming element (62), the stop (540) constituting, with the bolster-forming element (62), the blocking device for holding the rail (500) in position on the fastening profile (300).
Regarding claims 7 and 10, Geis discloses wherein the hanging system has a plurality of elements forming a bolster (62, 540, 570) positioned at intervals from each other.
Regarding claims 8 and 11, Geis discloses wherein the reciprocal mating means (26, 550) are arranged to allow suspended mounting of the rail (approximate 550) on the fastening profile (300).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633